Citation Nr: 0604363	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  96-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had active duty service from January 1974 to 
December 1977 and from November 1979 until December 1994.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 1995 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that, among other things, denied service connection 
for hearing loss.  

The case was remanded by the Board in May 2001 and in June 
2004.


FINDING OF FACT

The veteran does not have a hearing impairment as defined by 
VA for compensation purposes.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought, and informed of the ways in which the 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in April 
2002 and June 2004,  the RO informed the appellant of what 
the evidence had to show to substantiate the claim for 
service connection, what medical and other evidence the RO 
needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  He was also advised to submit 
relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  He has had the benefit of multiple 
VA examinations over the years, and extensive VA clinical 
records have been received and associated with the claims 
folder.  Under the circumstances, the Board finds that 
further assistance with respect to the claim is not required.  
See 38 U.S.C.A. § 5103A(a)(2).  

Turning to the merits of the veteran's claim, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 110, 1131 (West 2002 & Supp. 2005).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§ 3.303(d) (2005).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service records show that he had military 
occupational specialties of jet engine mechanic, jet engine 
aerospace propulsion craftsman and aerospace ground equipment 
journeyman.  His service medical records reflect that he was 
afforded reference audiograms over the years that showed 
varying degrees of decibel losses.  These were shown to 
primarily be within normal limits for VA compensation and 
pension purposes, although occasional pure tone thresholds of 
30 or 40 were noted at a pertinent frequency.

Following service, the veteran was afforded a VA audiology 
examination in May 1995 and described hearing loss that 
interfered with conversation.  He reported a 19-year history 
of military noise exposure from aircraft engines as a 
mechanic, and one occasion when an engine backfired near his 
left ear.  He stated that he had a episode of otitis media 
that required antibiotic treatment while in the military.  
Audiometric evaluation disclosed pure tone thresholds of 10, 
5, 0, 0, 5 and 10, 5, 0, 0, 5 at 500, 1000, 2000, 3000, and 
4000 Hertz (Hz) in the right and left ears, respectively.  
Speech discrimination was 98 percent in the right ear and 100 
percent in the left ear.  The examiner provided assessments 
that hearing for pure tone air conduction thresholds was 
normal for 500 Hz through 4000 Hz, bilaterally, and that word 
recognition scores were also within normal limits in each 
ear.  

The appellant was given a VA audiology examination in July 
2001 and elaborated upon his history of noise exposure in 
service.  It was noted that the claims folder was not 
available for review.  Audiometric evaluation on this 
occasion showed pure tone thresholds of 10, 5, 5, 0, 15 and 
15, 10, 10, 5, 15 at 500, 1000, 2000, 3000, and 4000 Hz in 
the right and left ears, respectively.  The speech 
discrimination scores were 100 percent for each ear.  The 
examiner stated that pure tone air conduction thresholds were 
normal for 500Hz through 4000Hz, bilaterally, and that word 
recognition scores were also within normal limits, 
bilaterally.

Following the July 2001 evaluation, the case was sent back to 
the VA audiology department for review of the record and a 
medical opinion.  In correspondence dated in August 2001, a 
comprehensive chronology of service hearing conservation data 
was presented in conjunction with the findings obtained on VA 
audiology examinations in 1995 and 2001.  The examiner noted 
that the veteran had had a number of hearing conservation 
screenings from 1974 to 1994 that showed fluctuating 
increased thresholds in high frequencies, as well as hearing 
within normal limits, bilaterally.  In a summary opinion, it 
was opined that service connection for hearing loss would not 
be supported by that examiner.  The examiner confirmed the 
validity of the 1995 and 2001 tests and opined that earlier 
fluctuations of thresholds were due to temporary threshold 
shifts and variable conditions.

The Board finds that the veteran's duties in service were 
consistent with sustained noise exposure.  Clinical data in 
service revealed infrequent higher decibel losses of 30 or 40 
in some pertinent frequencies.  Nonetheless, it is the 
current audiometric results that are determinative.  It is 
shown that he does not have the requisite degree of increased 
thresholds or speech discrimination on testing to be 
considered a disability for VA compensation purposes.  The 
record reflects that since service, pure tone threshold 
scores have never been greater than 40 decibels at any of the 
pertinent frequencies, or 26 decibels or greater for at least 
three of the relevant frequencies.  Speech recognition scores 
have always been greater than 94 percent on the post-service 
VA examinations.  Therefore, the veteran neither meets the 
pure tone threshold nor speech discrimination criteria to 
establish a impaired hearing by VA standards.  See 38 C.F.R. 
§ 3.385.  The VA opinion explaining the previously noted 
increased thresholds and confirming the validity of the more 
recent tests showing normal hearing is uncontradicted and 
provides a basis for concluding that the preponderance of the 
evidence is against the claim.  

In the absence of any current hearing loss disability as 
defined by VA regulation, service connection for hearing loss 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the 
veteran asserts that he now has hearing loss, he is not 
competent to determine that the degree of current hearing 
acuity rises to the level of disability as defined by VA in 
the face of objective clinical findings to the contrary.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  Therefore, the 
preponderance of the evidence is against the claim.


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


